UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q þ ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarter ended June 30, 2013. OR o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number: 333-170828 Ontarget360 Group Inc. (Exact name of registrant in its charter) Delaware 27-1662812 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 24/F, Wyndham Place, 40-44 Wyndham Street, Central, Hong Kong (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 852-2258-6888 2490 Black Rock Turnpike #344, Fairfield CT, 06825 (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 day. þYes oNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNoo (Does not currently apply to the Registrant) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 if the Exchange Act. Large accelerated filter o Accelerated filter o Non-accelerated filter (Do not check if a smaller reporting company) o Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNo þ State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date. Class Outstanding August 14, 2013 Common Stock, $0.001 par value per share 3,454,520 shares TABLE OF CONTENTS PART I FINANCIAL INFORMATION ITEM 1. INTERIM FINANCIAL STATEMENTS 3 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION 4 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 8 ITEM 4. CONTROLS AND PROCEDURES 8 ITEM 5. OTHER 8 PART II OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 9 ITEM 1A. RISK FACTORS 9 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 9 ITEM 3 DEFAULTS UPON SENIOR SECURITIES 9 ITEM 4 SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS ITEM 5 OTHER INFORMATION ITEM 6 EXHIBITS 10 SIGNATURES 11 2 Back to Table of Contents PART I. FINANCIAL INFORMATION ITEM1.INTERIMFINANCIAL STATEMENTS. INDEX TO UNAUDITED FINANCIAL STATEMENTS Page Interim Financial Statements Condensed Balance Sheets as of June 30, 2013 (unaudited) and September 30, 2012 F-1 Condensed Statements of Operations for the three and nine months ended June 30, 2013 and 2012 (unaudited) F-2 Condensed Statements of Changes in Stockholders’ (Deficit) from September 30, 2010 (unaudited) F-3 Condensed Statements of Cash Flow for the nine months ended June 30, 2013 and 2012 (unaudited) F-4 Condensed Notes to Interim Financial Statements (unaudited) F-5 3 Back to Table of Contents ONTARGET360 GROUP, INC CONDENSED BALANCE SHEETS JUNE 30, 2, 2012 (Unaudited) 6/30/13 9/30/12 ASSETS CURRENT ASSETS: Cash $ $ Accounts receivable, net - TOTAL CURRENT ASSETS TOTAL ASSETS $ $ LIABILIATIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES: Accounts payable and accrued expenses $ $ Accrued interest Due to shareholder Income tax payable - TOTAL CURRENT LIABILITIES TOTAL LIABILITIES STOCKHOLDERS' DEFICIT: Preferred stock, $.001 par value, 5,000,000 shares authorized, none issued and outstanding - - Common stock, $.001 par value, 10,000,000 shares authorized, 3,454,520 shares issued and outstanding. Additional paid-in capital Retained deficit ) ) TOTAL STOCKHOLDERS' DEFICIT ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ See accompanying condensed notes to interim financial statements. F-1 Back to Table of Contents ONTARGET CONDENSED STATEMENTS OF OPERATIONS FOR THE THREE AND NINE MONTHS ENDED JUNE 30, 2 Three Months Ended June 30, 2013 Three Months Ended June 30, 2012 Nine Months Ended June 30, 2013 Nine Months Ended June 30, 2012 (Unaudited) (Unaudited) (Unaudited) (Unaudited) Revenues: Custom professional service revenues $
